DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11,13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP2009-276310A (2009) [hereinafter JP] in  view of EP 0896212A [hereinafter EP], Wilson (U.S. 4317988) and Shaffer (U.S. 8220722).
         JP discloses in Fig. 12 a fluid detecting apparatus/ fluid flow/ flow rate detector 6 comprising a fluid flow sensor 10 comprising a first temperature sensor 12 and a second temperature sensor 13. Each sensor generates an analog signal to be inputted in a first and a second ADCs 63, 64 respectively and to a CPU/ microcomputer/ microprocessor 70 (see description of Fig. 12). JP also teaches a comparator 30.
           Although the fluid flow sensors are used to sense a fluid leak, JP is silent so as this limitation. JP does not explicitly teach the limitations including the limitation related setting/ resetting a timeout counter and the rest of the limitations of claims 1-4, 11, 13.
EP discloses a device in the field of applicant's endeavor/ domestic meter/ flow meter/ fluid leak detector, comprising means for detecting a flow rate, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off’ [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period (see at least claim 11 of EP). This would suggest zeroing the timeout period upon closure the valve. The controller activates closing of the valve upon detecting leak, thus, upon detecting timeout, and resetting timeout [0030]. As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to positively detect a leak, as taught by EP, in order to enable the operator to take necessary actions to protect the conduit from damage and loss of fluid, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a controller, so as setting and resetting the flow rate and the time out period and shut the device off/ valve as the result of the leak, as already suggested by EP, so as to enable the operator take necessary actions and protect the fluid flow from leaking.
JP does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 11.
Wilson discloses a device in the field of applicant’s endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking.
Although it is very well known in the art to attach a temperature sensor to a pipe with a clamp, JP does not explicitly teach this limitation.
Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit by clamping/ attaching (see at least claim 11 of Shaffer). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
Claim 5 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP, Wilson, Shaffer, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
JP, EP, Wilson, Shaffer disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
Claims 5-10 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP 0896212A [hereinafter EP], Wilson (U.S. 4317988), Shaffer (U.S. 8220722), as applied to claims above, and further in view of Trescott, Jr. et al. (U.S. 20060283236) [hereinafter Trescott].
JP, EP, Wilson and Shaffer disclose the device as stated above.
Although it is very well known to have electrical circuits comprising amplifiers, they are silent so as these limitations.           
Trescott discloses in Figs. 2, 3, 8 a leak detector comprising an RTD (fluid flow rate sensor, Abstract), coupled to a controller/ processor/ microprocessor 221 and an analog-digital circuitry 220 to determine a voltage change in an RTD as the result of flow rate change (entire disclosure), amplifiers (Fig. 2, [0036] and a valve interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051]. A display providing the operator with real-time flow status and provides an alarm to warn about the leak [0022] and entire disclosure. A display would provide the operator with real-time flow status and provides an alarm to warn about the leak [0020]- [0023] on a display ( entire disclosure).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have amplifiers, so as to amplify a weak signal to make it compatible  and understandable by the rest of the circuit, in order to enable the circuit to measure the signal, as it is very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
Claims 1-11, 13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Trescott in view of EP 0896212A [hereinafter EP] in view of Wilson (U.S. 4317988) and Shaffer (U.S. 8220722).
Trescott discloses in Figs. 2, 3-8 a leak detector comprising an RTD (fluid flow rate sensors 324, 326 attached to a conduit with a fluid of interest, the sensors are coupled to a controller/ processor/ microprocessor 314, a valve 308 controlled by a controller/ analog board interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051]. Output of each sensor is provided with an ADC converter [0041]. The device also comprising amplifiers to detect variations in the resistances of the RTDs produced by the flow of the fluid [0036]. A display would provide the operator with real-time flow status and provides an alarm to warn about the leak [0020]-[0023] on a display ( entire disclosure).
Trescott does not explicitly teach a timeout counter, as stated in claims 1, 6, 11. 
EP discloses a device in the field of applicant's endeavor/ domestic meter/ fluid leak detector, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off’ [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period/ thus, suggesting having a counter (see at least claim 11 of EP). This would suggest zeroing the timeout period upon closure the valve. The controller activates closing of the valve upon detecting leak, thus, upon detecting timeout, and resetting timeout [0030]. As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to having a timeout counter and setting/ resetting it upon detecting the leak, as taught by EP, so as determine an exact point of time when the leak is taking place, in order to enable the operator timely take necessary actions.
Trescott does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 6, 11. 
Wilson discloses a device in the field of applicant’s endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking. 
Although it is very well known in the art to attach a temperature sensor to a conduit/ pipe with a clamp, Trescott does not explicitly teach this limitation.
Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit
by clamping (see at least claim 11 of Shaffer). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
Claims 6-9 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP 0896212A [hereinafter EP], Wilson (U.S. 4317988), Shaffer (U.S. 8220722), as applied to claims above, and further in view of JP 4239122 B2 [hereinafter JP2].
JP, EP, Wilson and Shaffer disclose the device as stated above.
Although it is very well known to have electrical circuits comprising amplifiers, they are silent so as these limitations.     
 JP2 teaches to provide each flow meter with an amplifier 150, 120 respectively.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have amplifiers, so as to amplify a weak signal to make it compatible  and understandable by the rest of the circuit, in order to enable the circuit to measure the signal, as it is very well known in the art.
Claim 10 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP, Wilson, Shaffer, JP2, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
JP, EP, Wilson, Shaffer, JP2 disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.

Response to Arguments
Applicant's arguments filed on 04/27/22 have been fully considered but they are now moot in view of the new grounds of rejection.

Conclusion
GB 2434207A discloses the device in the field of applicant’s endeavor (water flow rate meter/ sensor 7) comprising a timer, a programmable MP. The output can be either analog or digital, which would suggest having an ADC. CA 2598266A1 discloses a water flow and leak meter/ detector comprising an ADC 220 that feds to a MP 221, a flow sensor 210, a water conduit (Abstract).
Rud et al. (U.S. 11085589) Proctor et al. (U.S. 20140161151) [hereinafter Proctor] discloses in Fig. 4 a temperature sensor attached to a pipe by clamping. EP 0066716 [hereinafter EP2] teaches an alarm 19 and valve 11 at the inlet of a fluid conduit 10. KR 689844B1 teaches a display to display a leakage. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             May 04, 2022